Citation Nr: 1732556	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  11-34 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 percent for right upper extremity cervical radiculopathy.

2. Entitlement to an initial evaluation in excess of 20 percent for left upper extremity cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1977. 

This matter is before the Board of Veteran's Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

As a procedural matter, the Board observes that since the issuance of the last Supplemental Statement of the Case (SSOC) in December 2016, the Veteran has submitted additional medical evidence, including a November 2014 private medical imaging report. Although the Veteran submitted a waiver of RO consideration of additional evidence in August 2015, the Board finds that such waiver is not necessary because the information provided in the November 2014 private medical imaging report is duplicative of the information already of file, to include the findings noted in the Veteran's last VA examination in June 2016. Thus, the Board finds that a remand to obtain another SSOC is not necessary.

This matter was previously remanded by the Board in June 2014, April 2016, and November 2016. As will be discussed further below, the Board finds that there has been substantial compliance with its remand directives, and therefore, the matter is now properly before the Board for adjudication. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Furthermore, the Board notes that in its June 2014 remand, the Board instructed the RO to consider and address whether separate ratings for neurological abnormalities stemming from the lumbar and/or cervical spine were warranted. In that regard, the Board indicated that the question of entitlement to separate ratings for neurological abnormalities was part of the diagnostic criteria for spine disabilities and, therefore, was part of the current increased rating appeals. See 38 C.F.R. 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), Note (1) (2016). In September 2015, the RO issued another rating decision that granted service connection and assigned separate 20 percent disability ratings for the Veteran's right and left upper extremity cervical radiculopathy. The Board finds that this neurological abnormality is part and parcel with the Veteran's cervical spine disorder. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the entire period of the appeal, the service-connected right upper extremity cervical radiculopathy is shown to be productive of moderate incomplete paralysis.  Severe incomplete paralysis has not been shown.  

2. For the entire period of the appeal, the service-connected left upper extremity cervical radiculopathy is shown to be productive of moderate incomplete paralysis. Severe incomplete paralysis has not been shown.  


CONCLUSIONS OF LAW

1. The criteria for the assignment of a rating of 40 percent, but no higher, for the service-connected right upper extremity cervical radiculopathy for the entire period on appeal have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code (DC) 8510 (2016).

2. The criteria for the assignment of a rating of 30 percent, but no higher, for the service-connected left upper extremity cervical radiculopathy for the entire period on appeal have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code (DC) 8510 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VCAA applies to the instant claims. VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by letters sent to the Veteran in September 2010. The letter notified the Veteran of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates. Further, the appeal for increased ratings arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records have been associated with the claims file. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal. The Veteran was also afforded VA examinations in connection with his claims for increased ratings in June 1999, October 2010, September 2012, September 2014, August 2015, and June 2016. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Moreover, each evaluation was conducted by a VA examiner who reviewed the claims file, performed a comprehensive in-person examination of the Veteran, and assessed the severity of his service-connected cervical spine disability. The Board finds the examinations to be adequate with regard to the issues on appeal. The examinations sufficiently address and describe the manifestations and level of severity of the Veteran's service-connected disabilities. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

II Compliance with Stegall

As noted in the Introduction, in June 2014, April 2016, and November 2016 the Board remanded the increased rating claim for additional development and adjudication. 

Specifically, the June 2014 remand directed the RO to obtain outstanding VA and private treatment records, and provide the Veteran with an appropriate orthopedic and neurological VA examination to determine the current severity of his cervical spine disorder and any associated orthopedic or neurological manifestations found on examination. The examiner was directed to clarify whether the neurological abnormalities in whole or in part are attributable to his service-connected cervical spine disabilities. Accordingly, VA treatment records and private imaging reports have been added to the claims file. The Veteran was provided VA examinations in September 2014 and August 2015. The examiners noted a review of the Veteran's electronic claims file, an examination of the Veteran in-person, and noted the Veteran's assertions and medical history. 

However, in April 2016, after consideration of additional medical evidence of record, the Board remanded the matter for an additional examination to discern which nerves are affected by his diabetic peripheral neuropathy and which nerves are affected by his carpal tunnel syndrome. Thus, the Veteran was provided an appropriate VA examination in June 2016. The examiner noted a review of the Veteran's claims file, and upon an examination of the Veteran in-person, the examiner provided a thorough report of the nature and severity of the Veteran's bilateral upper extremity cervical radiculopathy, to include an opinion of the nerves affected by his cervical spine disability as opposed to his nonservice-connected diabetic peripheral neuropathy and carpal tunnel syndrome.

Last, in November 2016, the Board remanded the matter to obtain outstanding VA and private treatment records. Accordingly, VA treatment records as well a private treatment records have been added to the electronic claims file. The Veteran been given the opportunity, but has not made VA aware of any outstanding treatment records. 

The RO readjudicated the claim and provided an SSOC in December 2016.

Given the above analysis, the Board finds that the VA has adequately developed the Veteran's claim by making sufficient efforts to collect the Veteran's records, provide thorough and adequate VA examinations, and furnish an SSOC. Therefore, the Board finds that there has been substantial compliance with its prior remand directives. See Stegall, 11 Vet. App. 268, 271 (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2016). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7. The United States Court of Appeals for Veterans Claims (Court) has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating). 

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

Radiculopathy of the right and left upper extremities have been assigned initial disability ratings of 20 percent under 38 C.F.R. § 4.124a, DC 8510. DC 8510 provides the rating criteria for paralysis of the upper radicular group (fifth and sixth cervicals), effective July 2, 2015.

The terms "major" and "minor" are used in the rating criteria to refer to the dominant or non-dominant upper extremity. See 38 C.F.R. § 4.69 (2016). The December 2015 VA examination report indicates that the Veteran is right-handed. Therefore, his right upper extremity is evaluated as major and his left upper extremity is evaluated as minor. 

Under DC 8510, which provides the rating criteria for paralysis of the upper radicular group (fifth and sixth cervicals) relevant to evaluating a veteran's major (dominant) extremity, a 20 percent rating is assigned for mild incomplete paralysis of the upper radicular group, a 40 percent rating is assigned for moderate incomplete paralysis of the upper radicular group, a 50 percent rating is assigned for severe incomplete paralysis of the upper radicular group, and a 70 percent rating is assigned for complete paralysis of the upper radicular group (all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected).

In evaluating the veteran's minor (non-dominant) extremity under DC 8510, a 20 percent rating is assigned for mild incomplete paralysis of the upper radicular group, a 30 percent rating is assigned for moderate incomplete paralysis of the upper radicular group, a 40 percent rating is assigned for severe incomplete paralysis of the upper radicular group, and a 60 percent rating is assigned for complete paralysis of the upper radicular group (all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected).

The Veteran was afforded a VA examination in June 1999. The Veteran reported pain and stiffness in the cervical area that has lasted at times up to two weeks. Upon physical examination, the examiner noted pain at the extremes of the range of motion with tenderness on palpation of the cervical paraspinals, both on the right and left. No weakness, no postural abnormalities, and no neurological abnormalities of the upper extremities were noted. Range of motion testing resulted in active and passive flexion at 0 to 40 degrees, extension at 0 to 30 degrees, lateral bending to the right and left at 0 to 20 degrees, and rotation to the right and left at 0 to 45 degrees. Supported by MRI imaging, the examiner reported that "the moderate reduction in range of motion is secondary to degenerative disc disease with dorsal discs osteophyte complexes, spinal canal, and neural foraminal narrowing."

Private imaging reports by D. K. B., M.D., dated April 2003, by L. S., D.O., dated April 2007, and L. S., D.O., dated October 2009, note imaging of the lower lumbar spine with findings of  severe and stable multilevel degenerative disc disease. The reports do not include a report regarding the Veteran's cervical spine.

The Veteran was afforded an additional VA examination in November 2010. The examination report indicates stiffness in the lower cervical spine and lower lumbar spine, with constant moderate pain daily and upon motion. No radiation of pain was reported. However, decreased motion was noted, and the Veteran's posture was found to be stooped with flexed neck. No cervical spine ankylosis, spasms, atrophy, guarding, tenderness, or weakness were noted. Range of motion testing of the cervical spine resulted in active motion flexion at 0 to 40 degrees, extension at 0 to 40 degrees, left lateral flexion at 0 to 40 degrees, left lateral rotation at 0 to 75 degrees, right lateral flexion at 0 to 40 degrees, right lateral rotation at 0 to 75 degrees, with no objective evidence of pain on active range of motion. The examiner further reported no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion. Overall, the examiner found the right and left upper extremities to be unaffected and normal. Thus, the examiner found that the Veteran does not have pain on active movements of the cervical spine, with the main issue being stiffness of his neck. 

The Veteran was afforded a VA examination in October 2012, during which the Veteran reported left arm numbness. Range of motion testing resulted in forward flexion ending at 35 degrees, with no objective evidence of painful motion; extension ending at 20 degrees, with no objective evidence of painful motion; right lateral flexion ending at 25 degrees, with no objective evidence of painful motion; left lateral flexion ending at 20 degrees, with no objective evidence of painful motion; right lateral rotation ending at 55 degrees, with no objective evidence of painful motion; and left lateral rotation ending at 45 degrees, with no objective evidence of painful motion. 

Range of motion testing after a minimum of three repetitions resulted in post-test forward flexion ending at 35 degrees, post-test extension ending at 20 degrees, post-test right lateral flexion ending at 20 degrees, post-test right lateral rotation ending at 50 degrees, and post-test lateral rotation ending at 40 degrees. Additional limitation in range of motion of the cervical spine (neck) was found after repetitive-use testing. Functional loss and/or functional impairment of the cervical spine (neck) was noted to include less movement than normal, weakened movement, excess fatigability, and interference with sitting, standing, and/or weight-bearing. Moreover, the examiner noted guarding or muscle spasms of the cervical spine, but found that such do not result in abnormal gait or spinal contour. No localized tenderness or pain to palpation was reported, and no muscle atrophy was noted. Muscle strength testing notes normal strength expect for the 4 out of 5 (active movement against some resistance) for the Veteran's bilateral finger abduction, left finger flexion, bilateral wrist flexion, and bilateral elbow flexion. Reflex examination reports right bicep to be hypoactive, left bicep to be normal, right tricep to be normal, left tricep to be hypoactive, right brachioradialis to be normal, and left brachioradialis to be hypoactive. Sensory examination indicates decreased sensation to light touch in the left shoulder, left inner/outer forearm, and left hand/ finger. Signs or symptoms of radiculopathy were reported, with moderate intermittent (usually dull) pain reported in the left upper extremity, moderate paresthesias and/or dysesthesias reported in the left upper extremity, and severe numbness reported in the left upper extremity. 

Overall, the October 2012 VA examination report indicates the Veteran's right side is unaffected by radiculopathy, but the Veteran's left side was found to have mild radiculopathy. The examination report further indicates a diagnosis of intervertral disc syndrome (IVDS) of the cervical spine, but does not report any incapacitating episodes over the past 12 months. The examiner reported moderate myospasms in the paracervical and parathoracic palpated, and the Veteran reported using a walker and rollator due to chronic neck and lower back severe myosams and stiffness. The examiner found that the Veteran's cervical spine condition impacts his ability to work because the Veteran has progressive weakness and fatigue, limitation in standing and ambulation to a distance of 50 yards, with the Veteran having to take multiple breaks to complete his tasks.

Upon examination of the Veteran's peripheral nerve conditions in January 2013, the examiner found a diagnosis of left arm neuropathy, with the Veteran reporting chronic left lateral and medial arm numbness. The Veteran reported constant moderate pain, intermittent (usually dull) moderate pain, severe paresthesias and/or dysesthesias, and severe numbness of the left upper extremity. Muscle strength testing resulted in normal strength expect for 4 out of 5 (active movement against some resistance) for the bilateral elbow flexion, the bilateral wrist extension, the left grip, the left pinch (thumb to index finger), and the bilateral knee extension. No muscle atrophy was reported. Reflex examination indicates hypoactive right bicep, normal left bicep, normal right tricep, hypoactive left tricep, normal right brachioradialis, and hypoactive left brachioradialis. The Veteran reported decreased sensation for light touch on the left inner/outer forearm and the left hand/fingers. The examiner found normal bilateral radial nerve, normal bilateral ulnar nerve, normal bilateral musculocuaneous nerve, normal bilateral circumflex nerve, normal long thoracic nerve, and normal right median nerve; but found mild incomplete paralysis of the left median nerve, and moderate incomplete paralysis of the left sciatic nerve. The functional impact of the left arm radiculopathy was noted to be lack of endurance that limits the use of his arm. However, the examiner concluded that the Veteran's left arm numbness began at the same time the Veteran was diagnosed with diabetes mellitus, type 2, and therefore, found that the Veteran's left arm is more likely than not related to his service-connected diabetes mellitus, type 2. 

The Veteran was afforded a VA examination of his cervical spine in September 2014. The examiner reported diagnoses of cervical strain, degenerative arthritis of the spine, intervertebral disc syndrome, and cervical disc disease. Range of motion testing resulted in forward flexion ending at 40 degrees, with painful motion beginning at 25 degrees; extension ending at 45 degrees or greater, with painful motion beginning at 40 degrees; right lateral flexion ending at 30 degrees, with painful motion beginning at 30 degrees; left lateral flexion ending at 30 degrees, with painful motion beginning at 30 degrees; right lateral rotation ending at 60 degrees, with painful motion beginning at 50 degrees; and left lateral rotation ending at 60 degrees, with painful motion beginning at 60 degrees.

Range of motion testing upon repetitive-use testing with three repetitions resulted in post-test forward flexion ending at 30 degrees, post-test extension ending at 40 degrees, post-test right-lateral flexion ending at 55 degrees, post-test left lateral flexion ending at 60 degrees, post-test right lateral rotation ending at 30 degrees, and post-test left lateral rotation ending at 30 degrees. The examiner, therefore, found additional limitation in range of motion following repetitive-use testing, and noted a functional loss and/or functional impairment of the cervical spine, to include less movement than normal and pain on movement. Localized tenderness or pain to palpation for joints/ soft tissue was noted, but no spasms resulting in abnormal gait or abnormal spinal contour was found. Guarding was noted, but was not found to result in abnormal gait or abnormal spinal contour. Muscle strength testing was reported to be normal, with no muscle atrophy. Reflex examination and sensory examination were also noted to be normal. Moderate intermittent pain (usually dull) was reported for the left upper extremity, as well as moderate numbness of the left upper extremity. Additionally, the Veteran reported recurrent weakness in gripping and grabbing using his left upper extremity, with involvement of the C5/C6 nerve roots and C7 nerve roots. Overall, the examiner reported mild radiculopathy of the right and left sides. No ankylosis was found, and although IVDS was noted, the Veteran did not report any incapacitating episodes over the past 12 months. Functional limitation were noted to be the following: "[l]ift hand carry maximum: 15 pounds. No overhead work. Limited working at shoulder level. Difficulty with rapid movements and neck stiffness limited driving ability. Limited pulling and pushing activities."

The Veteran was afforded an additional VA examination of his cervical spine in August 2015. The examiner noted flare-ups on his right side with a burning sensation, with the functional loss or impairment of the cervical spine being "impaired ability to drive due to decreased cervical range of motion." The initial range of motion testing indicated abnormal or outside of normal ranges, with the following results: forward flexion at 0 to 40 degrees, extension at 0 to 30 degrees, right lateral flexion at 0 to 30 degrees, left lateral flexion at 0 to 20 degrees, right lateral rotation at 0 to 40 degrees, and left lateral rotation at 0 to 40 degrees. However, the abnormal range was not found to contribute to the Veteran's functional loss. There was no evidence of pain with weight-bearing, and no localized tenderness or pain on palpation. The Veteran was not examined after repetitive use testing, but the report indicates that the examination is medically consistent with the Veteran's statements describing functional loss with repetitive use over time. Pain was reported to significantly limit functional ability with repeated use over a period of time, and range of motion was described as forward flexion at 0 to 35 degrees, extension at 0 to 25 degrees, right lateral flexion at 0 to 25 degrees, left lateral flexion at 0 to 20 degrees, right lateral rotation at 0 to 35 degrees, left lateral rotation at 0 to 35 degrees. No localized tenderness, guarding, or muscle spasm was found. Reflexes were noted to be normal, and sensory was normal except for decreased hand/ fingers of the left hand. Radiculopathy was found, with mild paresthesias and/or dysesthesias of the right upper extremity, moderate paresthesias and/or dysesthesias of the left upper extremity, mild numbness of the right upper extremity, and moderate numbness of the left upper extremity. Nerve root of the C5/C6, and C7 groups on both sides were reported to be involved. Mild bilateral radiculopathy was concluded. However, no ankylosis or other neurologic abnormalities were found. IVDS was reported, but again bed rest was not prescribed in the past 12 months.

Upon VA examination of his peripheral nerves condition in June 2016, the examiner noted bilateral upper extremity cervical radiculopathy (upper and middle radicular), carpal tunnel median nerve, peripheral neuropathy diabetic bilateral radial, ulnar, median nerve aspects hands. Paresthesias and/or dysesthesias of the right upper extremity was reported to be moderate, and of the left upper extremity was reported to be severe. Numbness of the right upper extremity was moderate, and of the left upper extremity was severe. Muscle strength testing was found to be normal, except within the bilateral pinch (thumb to index finger) was found to be 4 out of 5 (active movement against some resistance). No atrophy or abnormal gait were reported, but reflexes of the bilateral biceps, triceps, and brachioradialis were noted to be hypoactive. Sensory was decreased within the bilateral shoulder area, right inner/outer forearm, and bilateral hand/ fingers. The Veteran's bilateral radial nerve was found to have mild incomplete paralysis, the Veteran's bilateral median nerve was found to have moderate incomplete paralysis, and the Veteran's bilateral ulnar nerve was found to have mild incomplete paralysis. Moreover, mild incomplete paralysis was found of the bilateral upper radicular group and bilateral middle radicular group. Functional limitation was described as limiting lifting, carrying over 8 pounds, and limiting turning head and bending, with the neck pain interfering with sleep at times. 

As requested by the Board in its remand directives, the examiner explained that "carpal tunnel and diabetic peripheral neuropathy unrelated to cervical radiculopathy causes numbness/ paresthesias hands radial, ulnar, and median nerve aspects. The carpal tunnel causes some pinch weakness bilateral." To clarify, the Veteran is not service-connected for his diabetic peripheral neuropathy or his carpal tunnel. Thus, the examiner explained that arthritis/ spondylosis of the cervical spine with degenerative disc disease compresses nerve roots and causes cervical radiculopathy, which causes pain in the neck that radiates down the upper right shoulder. Carpal tunnel, however, only affects hands and wrists, to include the median nerve from wrist to hand and cannot affect neck and upper parts of the upper extremities at all, just wrist and hand symptoms. Also, carpal tunnel does not cause symptoms in the fourth or fifth fingers that is the ulnar area, not median nerve. As for diabetic neuropathy, the examiner explained that neuropathy causes numbness and paresthesias in the hands, affecting the ulnar and radial nerve. Therefore, the examiner concluded the following:
"[t]he neck condition causes the decreased reflexes and sensation upper extremities in areas over the wrist. The diabetic neuropathy causes usually a glove type distribution wrist and hand so radial and ulnar aspects and does not affect upper parts of upper extremities so that is from cervical radiculopathy. The diabetic neuropathy also contributes to median nerve numbness weakness distribution hands also."

Given the above, the Board recognizes that the Veteran suffers from numbness/ paresthesias of the hands in the radial, ulnar, and median nerve aspects, and pinch weakness bilaterally, but that such are attributed to the Veteran's nonservice-connected carpal tunnel and diabetic peripheral neuropathy. Therefore, because the Veteran's neck condition causes the decreased reflexes and sensations in the upper extremities in areas over the wrist, the Board finds that DC 8510 is the most appropriate code as the medical evidence shows that the Veteran's degenerative changes involve C5-C6, and C7 levels. Notably, DC 8510 contemplates incomplete paralysis of the upper radicular group associated with the fifth and sixth cervicals. 

After considering the medical evidence of record, the Board finds that an increased rating of 40 percent is warranted for the Veteran's right upper extremity cervical radiculopathy, and that an increased rating of 30 percent is warranted for the Veteran's left upper extremity cervical radiculopathy. Under DC 8510 , rating of 40 percent is warranted for moderate incomplete paralysis of the upper radicular group of the major (dominant) hand, and a rating of 30 percent is warranted for moderate incomplete paralysis of the upper radicular group of the minor hand. 

In this case, the Board finds moderate incomplete paralysis of the bilateral upper extremities. The Veteran has demonstrated moderate reduction in range of motion and consistently reported moderate pain daily. Although the VA examiners consistently find mild incomplete paralysis of the bilateral upper radicular group, see September 2014, August 2015, and June 2016 VA examinations - the Board has considered the evidence in its entirety and has afforded the Veteran the benefit of the doubt. The Veteran's forward flexion is productive of 30 to 40 degrees, with the lowest range of motion for forward flexion measured 30 degrees upon repetitive motion testing at the September 2014 VA examination. However, in addition to reduced range of motion, the medical evidence of record indicates decreased reflexes and sensation in the bilateral extremities. The October 2012, January 2013, and June 2016 VA examination reports indicate hypoactive reflexes of the bilateral upper extremities, and decreased sensation to light touch in the left shoulder, left inner/outer forearm, and left hand/ finger. Therefore, the Board finds that for the entire rating period on appeal, the Veteran's symptomatology associated with his service-connected bilateral upper extremity cervical radiculopathy more nearly approximates a 30 percent rating for the left upper extremity and a 40 percent rating for the right upper extremity. 

The Board does not find that the Veteran's bilateral upper extremity cervical radiculopathy rise to the level of severe incomplete paralysis. The Veteran's radiculopathy did not manifest in muscle atrophy, and while the Veteran did exhibit decreased (hypoactive) reflexes and decreased sensation to light touch, the examiners have consistently reported mild incomplete paralysis related to the cervical spine. The Veteran's forward flexion, as noted above, has consistently measured between 30 and 40 degrees, and the Veteran's range of motion has not been severely affected. Similarly, the VA examiners have consistently reported normal to active muscle strength. Again, the Board notes that while the evidence of record indicates severe numbness/ paresthesias of hands radial, ulnar, and median nerve aspects, such is associated with the Veteran's nonservice-connected diabetic neuropathy and carpal tunnel. See June 2016 VA examination. 

The Board has considered other diagnostic codes, and will assign the higher of the diagnostic codes. Accordingly, the Board has considered DC 8511, paralysis of the middle radicular group, but again, finds that a disability ratings consistent with moderate incomplete paralysis are warranted. The evidence of record indicates mild incomplete paralysis of the middle radicular group, see June 2016 VA examination; and, therefore, a higher disability rating of 50 for the Veteran's major upper extremity, and a higher disability rating of 40 for the Veteran's minor upper extremity, is not warranted. 

The Board has also considered rating the Veteran's disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1. Although the medical evidence of record indicate IVDS of the cervical spine, the Veteran has not, at any point, reported incapacitating episodes over the past 12 months. Therefore, an increased rating is not applicable under this DC.

The Board must also consider whether DC 5003 might serve as a basis for an increased rating in this case. DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. However, the maximum rating available under DC 5003 is 20 percent. Therefore, an increased rating in excess of 40 and 30 percent for the right and left upper extremities, respectfully, is not available under 5003. 38 C.F.R. § 4.71a

To the extent that the Veteran reports that his bilateral upper extremity cervical radiculopathy is worse than evaluated, the Board has considered his statements. This evidence is both competent and credible in regard to reporting worsening. However, far more probative of the degree of the disability are the results of range of motion testing and examination reports prepared by skilled to indicate the nature and severity of his bilateral upper extremity disability. 

Thus, the Board finds that the evidence of record demonstrates moderate paralysis of the bilateral upper extremities for the entire period on appeal, and grants the Veteran's claims for increased ratings in excess of 20 percent rating for mild incomplete paralysis of the left and right upper extremities. See 38 C.F.R. § 4.124a, DC 8510 (2016); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107 (b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

IV. Extraschedular Considerations

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate. Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate. The Veteran has reported pain, decreased range of motion, decreased reflexes, and diminished sensations in his bilateral upper extremities. When comparing the Veteran's disability picture to the manifestations contemplated in the schedule, the Board finds that the schedular ratings regarding the Veteran's service-connected radiculopathy are adequate. As noted above, terms such as "mild," "moderate," and "severe" are not defined in the schedule. The Board finds that these terms, in conjunction with the other terminology used in the rating criteria under DC 8520 reasonably encompasses the Veteran's symptomatology, including the reported and observed pain, decreased reflexes, decreased sensation, and diminished mobility. Furthermore, DC 8520 provides higher schedular ratings, but such higher ratings are for symptoms which are not present in this case. Therefore, the ratings awarded are adequate and no referral is required.

Moreover, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009). In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In this case, the Board acknowledges that the VA medical opinion of record indicate that the Veteran's disability has an impact on his functional ability, to include his ability to work. However, the Veteran does not assert that he is currently unemployed as a result of his service-connected disability. Accordingly, the Board concludes that a claim for TDIU has not been raised. 

Last, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology. The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.


ORDER

An initial evaluation of 40 percent, but no higher, for right upper extremity cervical radiculopathy is granted.

An initial evaluation of 30 percent, but no higher, for left upper extremity cervical radiculopathy is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


